Chambers, J.
¶19 (concurring) — I agree with the majority that, on the record before us, there were insufficient facts to justify a Terry4 stop. I write separately to suggest that, in my view, had the record contained more specific facts indicating why this house was designated a “drug house” our analysis might be different. We look at the totality of the circumstances to determine whether an officer was justified in making an investigatory stop. State *66v. Glover, 116 Wn.2d 509, 514, 806 P.2d 760 (1991). Here, where the only facts suggesting that the house Walter Doughty approached was a drug house are neighbors’ complaints of short stay traffic, the totality of the circumstances do not justify the stop.
¶20 I respectfully concur.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).